Citation Nr: 0719480	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-12 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for skin 
cancer, previously claimed as a skin condition secondary to 
chemical exposure in service.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1956.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for a skin condition in an April 1993 
rating decision which the appellant did not appeal thereby 
making the April 1993 rating decision final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in April 1993 and is new and material to the appellant's 
claim for entitlement to service connection for a skin 
condition.

3.  Skin cancer, to include basal cell carcinoma and other 
skin conditions, was not present in service or for many years 
after service and is not related to active service.

4.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating.

5.  The veteran's right ear had no worse then Level I - II 
hearing and his left ear had no worse than Level I hearing.





CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
April 1993 final rating decision, and the claim for service 
connection for a skin disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Skin cancer, diagnosed inter alia as basal cell carcinoma 
and lipoma, or any other skin condition was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, 4.86 (Diagnostic Code 6100) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify claimant's of 1) the information and 
evidence needed to substantiate and complete his claim; 2) 
what part of that evidence he is responsible for providing; 
3) what part of that evidence VA will attempt to obtain for 
him; and 4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  

With regards to the claims for increased disability rating, 
VA satisfied all but the last of the required elements prior 
to initial adjudication by the RO in an October 2003.  The 
same letter also addressed the veteran's claim to reopen a 
claim for 


entitlement to service connection for a skin disorder; 
however, the letter not only was missing the last of the 
required elements but also was missing the first of the 
required elements with regards to a claim for entitlement to 
service connection.  This defective and untimely notice was 
followed by a statement of the case in April 2004 which 
contained the entire language of 38 C.F.R. § 3.159 including 
the fourth element and explanation of the elements of a claim 
for entitlement to service connection and the RO did 
readjudicate the claim after issuance of the statement of the 
case, thereby possibly curing the defective notice.  However, 
should the readjudication of the claim in a January 2005 
supplemental statement of the case after issuance of a 
statement of the case containing the entire language of 
38 C.F.R. § 3.159 not be considered to cure the defective 
notice, the appellant has not been prejudiced by the 
defective notice as he has been given every opportunity to 
submit evidence in support of his claim and was supplied with 
a complete notification letter in January 2005 along with the 
supplemental statement of the case of the same date.  Any 
defect with respect to the notice requirement in this case 
was harmless error. 

With regards to the claim to reopen a claim for entitlement 
to service connection for a skin disorder, there are further 
elements of which the appellant must be notified.  The RO 
advised the veteran about the evidence and information 
necessary to reopen the claim for service connection (citing 
the correct legal standard), as well as the evidence and 
information necessary to establish entitlement to the 
underlying claim in its October 2003 letter and included the 
language of 38 C.F.R. § 3.156 in the April 2004 statement of 
the case.  Therefore, VA has fulfilled its specific duties to 
notify with regard to claims to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This was followed by a 
supplemental statement of the case issued in January 2005 
along with a complete notification letter.  It should be 
noted that while the veteran was supplied with appropriate 
notice regarding his claim to reopen, the point is moot as 
his claim is reopened as seen below.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
appellant's VA treatment records and afforded the veteran 
several VA examinations regarding his claims for increased 
rating.  In total, there does not appear to be any other 
evidence, VA or private, relevant to the 


claims at this time.  Here, the RO was unable to obtain the 
veteran's service medical records.  A notice from the 
National Personnel Records Center (NPRC) dated in November 
1992 indicates that the veteran's service medical records and 
records for the U.S. Army Office of the Surgeon General were 
possibly destroyed in an accidental fire at the NPRC in 1973.  
In cases where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine as 
stated under 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  VA has exhausted all available measures of locating 
the veteran's service medical records, but no pertinent 
records have been located.  There does not appear to be any 
other evidence, VA or private, relevant to the claim at this 
time that the RO has failed to attempt to obtain at this 
time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claims at this time.

II.  Claim to Reopen

By an April 1993 rating decision the RO denied service 
connection for a skin condition claimed as secondary to 
chemical exposure in service because no evidence was 
submitted to show that the veteran had a skin condition at 
the time and no evidence of a link between any skin condition 
and the veteran's service was submitted.  The appellant was 
notified of his appellate rights; however, did not submit a 
timely appeal thereby making the decision final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 


Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service personnel records and morning 
reports.  No service medical records or surgeon general 
records were available.  None of the available evidence 
indicated a diagnosis of a skin disorder either in service or 
at any time after separation.

Evidence received since the last final disallowance includes 
VA treatment records indicating diagnoses of several skin 
conditions including basal cell carcinoma and lipomas.  The 
VA medical evidence is new as it was not of record at the 
time of the last final disallowance and it is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, that of a diagnosis of a skin 
condition.  New and material evidence having been submitted, 
the appellant's claim for entitlement to service connection 
for a skin condition is reopened.  The Board will now proceed 
to consider the substantive issue of service connection for a 
skin condition.  As the RO has already considered the 
substantive issue, the Board's action to consider the issue 
would result in no prejudice to the veteran. 



III.  Claim for Entitlement to Service Connection for a Skin 
Condition

The veteran claims that he has a skin cancer as a result of 
chemical exposure in service.  The veteran's VA treatment 
records include skin disorders diagnosed as basal cell 
carcinoma and lipoma (a common noncancerous soft tissue 
growth).

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Certain 
chronic diseases, to include cancers, may be presumed to have 
been incurred during service, if the disease is manifested to 
a degree of 10 percent or more within one year of separation, 
the absence of any findings of the disease in service 
notwithstanding.  38 C.F.R. §§ 3.307, 3309.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Court has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

In this case, however, there is no medical evidence of a skin 
disorder during service or of chemical exposure therein, nor 
is there any medical evidence to suggest that 


the veteran's skin disorder is related to service as it is 
first documented in the veteran's VA treatment records many 
years after separation.  The veteran's VA treatment records 
indicate a diagnosis of and removal of basal cell carcinoma 
from the bridge of the veteran's nose in April 1997, a 
diagnosis of dermatofibroma in April 2001, skin cancer 
removal surgeries in January 2004, complaints of skin lesions 
in July 2004, a wart removal in July 2004, and treatment for 
excision of a lesion diagnosed as a lipoma in August 2004.  
Nowhere in these treatment records are any of the diagnosed 
skin conditions related to service or to chemical exposure 
therein.

While the veteran may sincerely believe that he has a skin 
condition or cancer that is related to his service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have a skin condition or cancer as a 
result of service; accordingly, there is no reasonable doubt 
to be resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b).

IV.  Claim for Increased Rating for Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own 


regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

V.  Claim for Increased Rating for Hearing Loss

The veteran has been assigned a noncompensable disability 
rating dating from January 1997 for bilateral hearing loss 
incurred from noise exposure in service as granted in a 
November 2000 rating decision.  The veteran has claimed, most 
recently in September 2003, that his hearing loss has 
worsened.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Disability evaluations are determined by comparing 
the veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 - 4.87; Diagnostic Codes 6100 to 
6110.  The evaluation of hearing impairment 


applies a structured formula which is essentially a 
mechanical application of the numeric designations obtained 
by audiological examination.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran underwent a VA audiological examination in 
February 2002 at which time pure tone thresholds were 
measured at:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
65
LEFT
15
15
20
50
65

The average pure tone threshold for the right ear was 40 and 
for the left ear was 37.5.  Speech recognition ability was 88 
percent in the right ear and 92 percent in the left ear.

Based on the above audiological data, the veteran does not 
meet the criteria for a compensable rating for bilateral 
hearing loss.  Under Table VI, right ear hearing loss is 
determined to be level II by intersecting the according 
percent of discrimination with the appropriate puretone 
threshold average.  Under Table VI, left ear hearing loss is 
determined to be level I.  Under Table VII, the entitled 
disability rating with the better ear as level I and the 
poorer ear as level II is noncompensable, or 0 percent.

The veteran underwent a second VA audiological examination in 
November 2003 at which time pure tone thresholds were 
measured at:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
65
65
LEFT
10
10
20
50
65

The average pure tone threshold for the right ear was 41 and 
for the left ear was 36.  Speech recognition ability for both 
ears was not included in the examination report because the 
examiner could not properly administer the test with the 
veteran's cooperation.  The examiner did include a notation 
that it was unlikely that the veteran's hearing had changed 
significantly since the last examination.

Based on the above audiological data, the veteran does not 
meet the criteria for a compensable rating for bilateral 
hearing loss.  Under Table VIA (which is being used since no 
level of speech recognition was measured), right ear hearing 
loss is determined to be level I.  Under Table VIA, left ear 
hearing loss is determined to be level I.  Under Table VII, 
the entitled disability rating with the better ear as level I 
and the poorer ear as level I is noncompensable or 0 percent.

The veteran underwent a third audiological examination in 
December 2004 at which time pure tone thresholds were 
measured at:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
65
65
LEFT
30
15
15
65
70

The average pure tone threshold for the right ear was 44 and 
for the left ear was 41.  As in the previous examination, 
speech recognition ability for both ears was not included in 
the examination report because the examiner could not 
properly administer the test with the veteran's cooperation.  
The examiner also included a notation in the examination 
report that the results of the audiological testing were too 
inconsistent to be appropriate for adjudicatory purposes.  

Regardless, based on the above audiological data, the veteran 
does not meet the criteria for a compensable rating for 
bilateral hearing loss.  Under Table VIA (which is being used 
since no level of speech recognition was measured), right ear 
hearing loss is determined to be level II.  Under Table VIA, 
left ear hearing loss is determined to be level I.  Under 
Table VII, the veteran is not entitled to a compensable 
disability rating.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral hearing loss, 
there is no reasonable doubt to be resolved in the veteran's 
favor, and the claim for an increased disability rating must 
be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for skin cancer, previously 
claimed as a skin condition secondary to chemical exposure in 
service, is denied.

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensable or 0 percent 
disabling, is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


